Whitaker, Judge,
concurring:
I concurred with Judge Laramore and the Chief Judge in the decision rendered on April 4, 1962, but, on further reflection, I am convinced that decision was in error. I concurred in the former opinion because I thought we should compare Neff’s relationship to the corporation before the redemption with his relationship after all sales of his stock had been made. I am afraid this ignores the provision of section 302, that the comparison must be made between the situation before and “immediately after the redemption.”
Besides, it would seem the same result could have been achieved by the sale of the unissued stock of the corporation, as Judge Durfee’s opinion states. Had this been done, Mr. Neff would not have benefited to the extent of $19,035, as he did under the plan adopted.
I now concur in Judge Durfee’s opinion.